Citation Nr: 0105891	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic right ear 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.  This appeal originally arose from a May 1973 rating 
decision of the Department of Veterans Affairs (VA), Chicago, 
Illinois, regional office (RO).  In January 1974, the veteran 
submitted a notice of disagreement with that rating decision; 
however, a statement of the case was not issued until the 
veteran again submitted a claim in August 1999.  In December 
1999, the RO issued a statement of the case, and later that 
month the veteran perfected his appeal.  Thus, the Board 
notes that the veteran's claim has been open since the 
original claim was made in February 1973.  

In September 2000, a hearing was conducted in Chicago, 
Illinois, by the Board member rendering this decision, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107 (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  The veteran's pre-existing right ear disorder increased 
in severity during his period of active duty between 1953 and 
1956, and is currently symptomatic.

2.  There is no medical evidence of record indicating that 
the increase in severity during service was a natural 
progression of the disease.


CONCLUSION OF LAW

A chronic right ear disorder was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  The 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2000).

On the veteran's induction examination in July 1953, the 
veteran checked the box marked "running ears."  The 
examination report noted the presence of scarring and 
dullness of the right eardrum.  Thus, a right ear condition 
must be said to have pre-existed the veteran's period of 
active service which began in July 1953.  Therefore, the 
question to be resolved is whether the pre-existing condition 
was aggravated by active military service.

The service medical records show that the veteran was seen in 
July 1953 for otitis externa.  In January 1956, he was seen 
with "fluid draining from both ears."  In January and 
February 1956, fungus of the ears and ear discharge were 
noted.  In February 1956, right otitis media and otitis 
externa were shown.  In April 1956, a notation of ear ache 
was made, and in May 1956, fungus, ears.  In July 1956, 
bilateral otitis was noted.  On the separation examination in 
July 1956, the examiner noted "external otitis, apparently 
fungus etiol., bilateral."

In January 1973, the veteran was seen with a history of right 
ear infection for many years.  Chronic otitis media was 
noted, and the veteran underwent an exploratory tympanotomy.  
In August 1999, the veteran was seen with continued right ear 
pain.  The veteran has testified to extensive treatment in 
the years since service.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
Here, there is no specific medical evidence that the 
symptomatology noted in service reflected the natural 
progress of the disease.  Moreover, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2000). There is no such clear and unmistakable 
evidence to rebut such presumption in this case.

Scarring and dullness of the veteran's right ear was noted on 
his entrance into service.  There was no indication as to the 
severity of any right ear disorder at that time, however it 
does not appear that there was any active infection.  During 
service, the disability was symptomatic and the veteran was 
treated on numerous occasions for otitis externa, otitis 
media, fungus of the ears, and discharge from the ears.  He 
has apparently been treated for right ear problems on a 
fairly regular basis in the years since service, including 
surgery in 1973; however, the condition appears to have been 
particularly active during his period of service.  Given the 
medical record in this case, it is impossible to say with 
certainty that the pre-existing right ear condition increased 
in severity during service.  However, resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence reflects a worsening during service.  The record in 
this case supports the veteran's claim that his chronic right 
ear disorder was aggravated by his active service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2000).







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic right ear disorder is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

